DETAILED ACTION
This is a response to Application # 17/726,501 and its preliminary amendment filed on April 21, 2022 in which claims 21-40 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 21-40 are pending, of which claims 21-40 are rejected under 35 U.S.C. § 112(a); claims 21-40 are rejected under 35 U.S.C. § 112(b); claims 28-30, 34-36, and 38 are rejected under 35 U.S.C. § 102(a)(2); and 21-27, 21-33, 37, 29, and 40 are rejected under 35 U.S.C. § 103.

Priority
This application repeats a substantial portion of prior Application No. 16/214,045, filed August 24, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. § 120, 37 C.F.R. § 1.78, and MPEP § 211 et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/214,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application.  Specifically, prior-filed application 16/214,045 fails to provide support for “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics” or similar. For example, the only recitation of biometric data in the present specification states that “[b]iometrics can be integrated into the customized customer relationship management platform application to using sensors to provide levels of enhanced security by capturing and validating human related metrics including Finger Print recognition, IRIS (eye) scanning and full facial recognition” and that “biometric sensors can be used to collect a user's heart rate and SpO2 (the estimate of arterial oxygen saturation) for use within a vendors ‘health’ application form and in the sentiment analysis.” (Spec. ¶ 347). However, none of this covers the addition of a “biometric input field” into a form or that this is performed by “drag and drop.” Instead, it merely recites the existence and use of biometric data in general.
Additionally, the disclosure of the prior-filed application, Application No. 16/214,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application.  Specifically, prior-filed application 16/214,045 fails to provide support for “an html interactive customize portable document format form.”
Further, the disclosure of the prior-filed application, Application No. 16/214,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application.  Specifically, prior-filed application 16/214,045 fails to provide support for “wherein the biometric input field form elements include a fingerprint recognition element configured to identify a user.” Although the specification refers to reading a fingerprint, it makes no disclosure that this is done as an input field form element.
Moreover, the disclosure of the prior-filed application, Application No. 16/214,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application.  Specifically, prior-filed application 16/214,045 fails to provide support for “wherein the biometric input field form elements include an iris eye scan and full facial recognition configured to identify a user.” Although the specification refers to iris scanning and facial recognition, it is only disclosed as being performed generally by the device and not as an input field form element.
Accordingly, claims 21-27, 33, 36, and 40 are not entitled to the benefit of the prior application

Drawings
The drawings are objected to because Figures 3-34, 37A-72, and 74 are unfocused and difficult to read. Additionally, Applicant appears to have submitted photographs without complying with the appropriate processes under 37 C.F.R. § 1.84(b)(1). The examiner recommends replacing these photographs with line drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The present specification is replete with trademarks, including at least the use of the terms PDF, FormTitan, Salesforce, TechTerms, Azure, MySQL, PostgreSQL, Redis, Visual Studio, HubConnect, and Microsoft. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Support for the claimed “an html interactive customize portable document format form” should be identified.

Claim Interpretation
Claim 21 includes the limitation “a customizable application builder program coupled to a computer server, wherein the computer server has non-transitory computer-readable storage medium with a program including instructions that, when executed by at least one computer processor, causes the program to allow a cloud-based Internet application creation user to create at least one interactive website form using at least one component of a non-line by line coding visualization tool.” (Emphasis added). This appears to recite the intended use of the program.
Additionally, claim 21 includes the limitation “a database integration module coupled to a third party cloud-based relational database and configured to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud-based relational database within a form element having conditional predetermined rules for transmitting the data to and from the interactive website form.” (Emphasis added). This appears to recite the intended use of the database integration module. 
Further, claim 21 includes the limitation “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.” (Emphasis added). This appears to recite the intended use of the biometric input field form element.
Moreover, claim 21 includes the limitation “a dynamic mapping tool configured to allow the application creation user to drag and drop input form elements of the visualization tool associated with the bi-directional data and input from the end user of the interactive website form to dynamically generate a customized portable document format file.” (Emphasis added). This appears to recite the intended use of the dynamic mapping tool. 
Finally, claim 21 includes the limitation “a manual mapping tool configured to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file, wherein a customize portable document format is generated with the bi-directional data and the input from the user of the interactive website form.” (Emphasis added). This appears to recite the intended use of the manual mapping tool.
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 24 includes the limitation “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form.” (Emphasis added). This appears to recite the intended use of the manual mapping tool.
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 28 includes the limitation “a customizable application builder program coupled to a computer server, wherein the computer server has non-transitory computer-readable storage medium with a program including instructions that, when executed by at least one computer processor, causes the program to allow a cloud-based Internet application creation user to create at least one interactive website form using at least one drag and drop form element of a visualization tool.” (Emphasis added). This appears to recite the intended use of the program.
Additionally, the claim includes the limitation “a database integration module coupled to a third party cloud-based relational database and configured to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud-based relational database within a form element.” (Emphasis added). This appears to recite the intended use of the database integration module.
Further, the claim includes the limitation “a dynamic mapping tool configured to allow the application creation user to dynamically generate a customized portable document format file having drag and drop input form elements of the visualization tool associated with the bi-directional data and input from a user of the interactive website form.” (Emphasis added). This appears to recite the intended use of the dynamic mapping tool.
Moreover, the claim includes the limitation “a manual mapping tool configured to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file.” (Emphasis added). This appears to recite the intended use of the manual mapping tool. 
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 32 includes the limitation “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form.” (Emphasis added). This appears to recite the intended use of the manual mapping tool.
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).

Claim 33 includes the limitation “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows an end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.” (Emphasis added). This appears to recite the intended use of the dynamic mapping tool. 
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 35 refers to a “smart validation feature.” The term “smart” does not have a standard definition that clearly delineates “smart” features from non-smart features. Although one of ordinary skill in the art at the time of invention recognized that many features are often associated with “smart” technology, none of those features are individually controlling. Therefore, for purposes of examination, any validation feature capable of performing any of the claimed features shall be interpreted as the claimed “smart.”
Additionally, this claim includes the limitation “providing a customizable application builder program coupled to an Internet cloud-connected computer server for allowing an application creation user to create at least one interactive website form using at least one component of a non-line by line coding visualization tool.” (Emphasis added). This appears to recite the intended use of the step of providing a customized application builder program.
Further, this claim includes the limitation “using a database integration module coupled to a third party cloud-based relational database and to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud- based relational database within a form element having conditional predetermined rules for transmitting the data to and from the interactive website form.” (Emphasis added). This appears to recite the intended use of the step of using the database module. 
Moreover, this claim includes the limitation “providing a customizable smart validation element for allowing at least one end user with at least one login for accessing information associated with the integrated bi-directional form data of the third party cloud-based relational database that is an alternative login to an administrative login of the third party cloud-based relational database.” (Emphasis added). This appears to recite the intended use of providing a validation element. 
Likewise, this claim includes the limitation “providing a dynamic mapping tool coupled to the customizable application builder program to allow the application creation user to drag and drop input form elements of the visualization tool associated with the bi-directional data and input from the end user of the interactive website form to dynamically generate a customized portable document format file.” (Emphasis added). This appears to recite the intended use of the dynamic mapping tool.
Finally, this claim includes this limitation “providing a manual mapping tool coupled to the customizable application builder program to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file.” (Emphasis added). This appears to recite the intended use of the manual mapping tool. 
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 40 includes the limitation “providing a customizable biometric tool to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.” (Emphasis added). This appears to recite the intended use of the biometric tool and the biometric input field form element.
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “customizable application builder program;” “database integration module;” “customizable biometric tool;” “dynamic mapping tool;” “manual mapping tool;” “biometric input field form element;” “fingerprint recognition element;” “push/pull feature;” “customizable smart validation element;” “interactive customize portable document format mapping elements;” “auto portable document format feature;” and “converter” in claims 21, 22, 28, 31, 35, 36, 37, 38, 39, and 40.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claims 21-40 are objected to because these claims contain excessive verbiage that render the claims confusing. For example, many of the claims include multiple, consecutive adjectives. One such example is the phrase “an application creation user existing customize portable document format form” from claim 24. This appears to use eight consecutive adjectives to describe a form, which decreases the readability of the claim. 

Claims 21 and 35 are objected to because of the following informalities:  the hyphenation in “non-line by line” is confusing and should be amended to “non-line-by-line.”  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  this claim contains an extraneous semi-colon (‘;’) that should be removed. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description and enablement requirements.

Regarding claims 21, 22, 28, 31, 35, 36, 37, 38, 39, and 40, these claims recite the elements “customizable application builder program;” “database integration module;” “customizable biometric tool;” “dynamic mapping tool;” “manual mapping tool;” “biometric input field form element;” “fingerprint recognition element;” “push/pull feature;” “customizable smart validation element;” “interactive customize portable document format mapping elements;” “auto portable document format feature;” and “converter,” which invoke 35 U.S.C. § 112(f), as discussed above. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). 
In the present specification, the examiner is unable to locate the specific algorithm as required. Thus, these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention or to enable a person of ordinary skill in the art to make and/or use the invention. See MPEP § 2185.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 21, 33, and 40, these claims include the limitation “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics” or similar. Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of this claim limitation in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). For example, the only recitation of biometric data in the present specification states that “[b]iometrics can be integrated into the customized customer relationship management platform application to using sensors to provide levels of enhanced security by capturing and validating human related metrics including Finger Print recognition, IRIS (eye) scanning and full facial recognition” and that “biometric sensors can be used to collect a user's heart rate and SpO2 (the estimate of arterial oxygen saturation) for use within a vendors ‘health’ application form and in the sentiment analysis.” (Spec. ¶ 347). However, none of this covers the addition of a “biometric input field” into a form or that this is performed by “drag and drop.” Instead, it merely recites the existence and use of biometric data in general.
Therefore, claims 21, 33, and 40 fail to comply with 35 U.S.C. § 112(a).

Regarding claims 21 and 35, these claims further fail to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, the recitation of “non-line by line coding visualization tool” in these claims lacks support in the written description of both the present application and parent application 16/214,045.

Regarding claim 22, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the biometric input field form elements include a fingerprint recognition element configured to identify a user” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Further, as discussed above, the present specification only supports the existence of biometric data used within a customer relationship management platform but does not support the use of a “biometric input field,” much less that the biometric input field includes a fingerprint recognition element.
Therefore, claim 22 fails to comply with 35 U.S.C. § 112(a).

Regarding claim 23, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the biometric input field form elements include an iris eye scan and full facial recognition configured to identify a user” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Further, as discussed above, the present specification only supports the existence of biometric data used within a customer relationship management platform but does not support the use of a “biometric input field,” much less that the biometric input field includes an iris scan and full facial recognition element.
Therefore, claim 23 fails to comply with 35 U.S.C. § 112(a).

Regarding claim 36, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “an html interactive customize portable document format form” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). 
Therefore, claim 36 fails to comply with 35 U.S.C. § 112(a).

Regarding claims 22-27, 29, 30, and 32-40, these claims depend from at least one of the above claims and, therefore, inherit the rejection of those claims.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 21, 22, 28, 31, 35, 36, 37, 38, 39, and 40, these claims include the claim limitations “customizable application builder program;” “database integration module;” “customizable biometric tool;” “dynamic mapping tool;” “manual mapping tool;” “biometric input field form element;” “fingerprint recognition element;” “push/pull feature;” “customizable smart validation element;” “interactive customize portable document format mapping elements;” “auto portable document format feature;” and “converter” that invoke 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 21, 24, 26, 27-30, 32, 35, 36, 38, and 39, these claims refer to various “portable document format” files and forms. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular document format and, accordingly, the identification/description is indefinite.

Regarding claims 25 and 31, these claims includes the limitation “wherein the customizable application builder program includes a push/pull feature configured to automatically save the data entered in the at least one interactive website form and simultaneously to the third party cloud-based relational database without the user having to enter any additional commands,” or similar, that is subject to two, mutually exclusive interpretations. (Emphasis added).
First, this may be interpreted that the automatically saving is “without the user having to enter any additional commands.” In other words, the document is saved automatically.
Second, this may be interpreted that the saving occurs at both the website form and the third party cloud-based relational database “without the user having to enter any additional commands.” In other words, when the user selects to save the document, the user does not have to provide additional commands as to saving the document at two locations.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, these claims are indefinite. For purposes of examination, the examiner shall apply either interpretation. 

Regarding claim 36, this claim refers to “an html interactive customize portable document format form.” This does not appear to be a known term of art, nor does the present specification provide a definition. Therefore, the examiner cannot determine the metes and bounds of this limitation. For purposes of examination, the examiner shall interpret “an html interactive customize portable document format form” as an interactive HTML form. 

Regarding claims 22-27, 29-34, and 36-40, these claims depend from at least one of the above claims and, therefore, inherit the rejection of those claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-30, 34-36, and 38 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hoberman, US Publication 2019/0004773 (hereinafter Hoberman).

Regarding claim 28, Hoberman discloses an apparatus, comprising “a customizable application builder program coupled to a computer server” (Hoberman ¶ 36) where a “development and deployment platform is stored on one or more servers.” Additionally, Hoberman discloses “wherein the computer server has non-transitory computer-readable storage medium with a program including instructions.” (Hoberman ¶ 30). Further, Hoberman discloses “that, when executed by at least one computer processor, causes the program to allow a cloud-based Internet application creation user to create at least one interactive website form using at least one drag and drop form element of a visualization tool” (Hoberman ¶¶ 24, 72-86) by allowing the creation of an instance of a form deployed on a website, wherein a form understood by those of ordinary skill in the art to be interactive (Hoberman ¶ 24) and describes various elements that may be added via drag-and-drop (Hoberman ¶¶ 72-86). Moreover, Hoberman discloses “a database integration module coupled to a third party cloud-based relational database and configured to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud-based relational database within a form element” (Hoberman ¶¶ 41) where the system deploys (i.e., transmits) forms to third party systems which are stored and retrieved (i.e., bi-directional). Likewise, Hoberman discloses “a dynamic mapping tool configured to allow the application creation user to dynamically generate a customized portable document format file having drag and drop input form elements of the visualization tool associated with the bi-directional data and input from a user of the interactive website form” (Hoberman ¶ 71) by disclosing that a user may add various form elements to the form and then describes a variety of these elements, such as text fields and form components. These are “bi-directional” for the reasons discussed above. Finally, Hoberman discloses “a manual mapping tool configured to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file” (Hoberman ¶¶ 70-86) by allowing the user to add user elements (Hoberman ¶ 71) that may be dragged-and-dropped onto the form (Hoberman ¶¶ 72-86) and the form may be a PDF file (Hoberman ¶ 70).

Regarding claim 29, Hoberman discloses the limitations contained in parent claim 28 for the reasons discussed above. In addition, Hoberman discloses “wherein the dynamic mapping tool is configured to convert a user's scanned existing paper form into a responsive customized portable document format file form.” (Hoberman ¶ 42).

Regarding claim 30, Hoberman discloses the limitations contained in parent claim 28 for the reasons discussed above. In addition, Hoberman discloses “wherein the predetermined portable document format template file is configured to generate a customized portable document format with the bi-directional data and the input from the user of the interactive website form” (Hoberman ¶¶ 37, 70) by disclosing that the data may be converted into a PDF file and indicating that the form may be implemented in HTML. 

Regarding claim 34, Hoberman discloses the limitations contained in parent claim 28 for the reasons discussed above. In addition, Hoberman discloses “wherein the cloud-based relational database is configured for having conditional predetermined rules for transmitting the data to and from the interactive website form” (Hoberman ¶ 90, see also Claim 3) where the forms may include conditional rules (Hoberman ¶ 90).

Regarding claim 35, Hoberman discloses a method, comprising “providing a customizable application builder program coupled to an Internet cloud-connected computer server for allowing an application creation user to create at least one interactive website form using at least one component of a non-line by line coding visualization tool” ” (Hoberman ¶¶ 24, 36) where a “development and deployment platform is stored on one or more servers” and by allowing the creation of an instance of a form deployed on a website, wherein a form understood by those of ordinary skill in the art to be interactive. Additionally, Hoberman discloses “using a database integration module coupled to a third party cloud-based relational database and to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud- based relational database within a form element having conditional predetermined rules for transmitting the data to and from the interactive website form” (Hoberman ¶¶ 41, 90, see also Claim 3) where the system deploys (i.e., transmits) forms to third party systems which are stored and retrieved (i.e., bi-directional) (Hoberman ¶ 41) and that these forms may include conditional rules (Hoberman ¶ 90). Further, Hoberman discloses “providing a customizable smart validation element for allowing at least one end user with at least one login for accessing information associated with the integrated bi-directional form data of the third party cloud-based relational database that is an alternative login to an administrative login of the third party cloud-based relational database” (Hoberman ¶ 78) by allowing password elements for the user to login to access the information. This is “an alternative login to an administrative login” because it is for the user and not the administrator. Moreover, Hoberman discloses “providing a dynamic mapping tool coupled to the customizable application builder program to allow the application creation user to drag and drop input form elements of the visualization tool associated with the bi-directional data and input from the end user of the interactive website form to dynamically generate a customized portable document format file” (Hoberman ¶¶ 71-86) by disclosing that a user may add various form elements to the form (Hoberman ¶ 71) and then describes a variety of these elements, such as text fields and form components, and that each one may be “dragged-and-dropped” on the form. (Hoberman ¶¶ 72-86). Likewise, Hoberman discloses “providing a manual mapping tool coupled to the customizable application builder program to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file” (Hoberman ¶¶ 70-86) by allowing the user to add user elements (Hoberman ¶ 71) that may be dragged-and-dropped onto the form (Hoberman ¶¶ 72-86) and the form may be a PDF file (Hoberman ¶ 70). Finally, Hoberman discloses “wherein a customize portable document format is generated with the bi-directional data and the input from the end user of the interactive website form” (Hoberman ¶ 70) by generating a PDF file from the form.

Regarding claim 36, Hoberman discloses the limitations contained in parent claim 35 for the reasons discussed above. In addition, Hoberman discloses “wherein providing the manual mapping tool includes providing interactive customize portable document format mapping elements to create an html interactive customize portable document format form” (Hoberman ¶ 37) where the tool creates an HTML form. 

Regarding claim 38, Hoberman discloses the limitations contained in parent claim 35 for the reasons discussed above. In addition, Hoberman discloses “wherein providing the dynamic mapping tool includes providing an auto portable document format feature to create a portable document format of a hypertext markup language representation of the interactive form with the input data in the interactive form” (Hoberman ¶¶ 37, 70) where the form may be an html representation of the form (Hoberman ¶ 37) and may be converted into a PDF form on submission by the user (Hoberman ¶ 70).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 27, 33, and 40 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Birdwell et al., US Publication 2013/0131994 (hereinafter Birdwell).

Regarding claim 21, Hoberman discloses an online form builder platform, comprising “a customizable application builder program coupled to a computer server” (Hoberman ¶ 36) where a “development and deployment platform is stored on one or more servers.” Additionally, Hoberman discloses “wherein the computer server has non-transitory computer-readable storage medium with a program including instructions that, when executed by at least one computer processor.” (Hoberman ¶ 30). Further, Hoberman discloses “causes the program to allow a cloud-based Internet application creation user to create at least one interactive website form” (Hoberman ¶ 24) by allowing the creation of an instance of a form deployed on a website, wherein a form understood by those of ordinary skill in the art to be interactive. Moreover, Hoberman discloses “using at least one component of a non-line by line coding visualization tool” (Hoberman ¶ 29) by providing a system that automatically inserts programming code for the user, making it “non-line-by-line.” Likewise, Hoberman discloses “a database integration module coupled to a third party cloud-based relational database and configured to allow the application creation user to integrate real-time bi-directional transmission of data in the cloud-based relational database within a form element having conditional predetermined rules for transmitting the data to and from the interactive website form” (Hoberman ¶¶ 41, 90, see also Claim 3) where the system deploys (i.e., transmits) forms to third party systems which are stored and retrieved (i.e., bi-directional) (Hoberman ¶ 41) and that these forms may include conditional rules (Hoberman ¶ 90). Hoberman also discloses “a dynamic mapping tool configured to allow the application creation user to drag and drop input form elements of the visualization tool associated with the bi-directional data and input from the end user of the interactive website form to dynamically generate a customized portable document format file” (Hoberman ¶¶ 71-86) by disclosing that a user may add various form elements to the form (Hoberman ¶ 71) and then describes a variety of these elements, such as text fields and form components, and that each one may be “dragged-and-dropped” on the form. (Hoberman ¶¶ 72-86). In addition, Hoberman discloses “a manual mapping tool configured to allow the application creation user to drag and drop the input form elements of the visualization tool on a predetermined portable document format template file” (Hoberman ¶¶ 70-86) by allowing the user to add user elements (Hoberman ¶ 71) that may be dragged-and-dropped onto the form (Hoberman ¶¶ 72-86) and the form may be a PDF file (Hoberman ¶ 70). Finally, Hoberman discloses “wherein a customize portable document format is generated with the bi-directional data and the input from the user of the interactive website form” (Hoberman ¶ 70) by generating a PDF file from the form.
Although Hoberman discloses a customizable tool configured to allow the application creation user to drag and drop security input field form elements of the visualization tool for the interactive website form, wherein the security input field form element allows the end user to input security data in the interactive website form to provide login security with validation of human related metrics (Hoberman ¶ 78), it does not appear to explicitly disclose “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.”
However, Birdwell discloses that it is well known in the art of form fields to allow the entry of biometric data into form fields (Birdwell ¶ 100). Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Birdwell was combined with Hoberman, the security features of Hoberman would include the biometric data of Birdwell. Therefore, the combination of Hoberman and Birdwell at least teaches and/or suggests the claimed limitation “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics,” rendering it obvious.
Hoberman and Birdwell are analogous art because they are from the “same field of endeavor,” namely that of form systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Birdwell before him or her to modify the security features of Hoberman to include the biometric security features of Birdwell.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Hoberman differs from the claimed invention by including password based security fields in place of biometric based security fields. Further, Birdwell teaches that biometric based security fields were well known in the art. One of ordinary skill in the art could have predictably substituted the biometric security fields for the password based security fields because both are merely forms of verification.
	
	
Regarding claim 22, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Hoberman and Birdwell discloses “wherein the biometric input field form elements include a fingerprint recognition element configured to identify a user.” (Birdwell ¶ 112).

Regarding claim 23, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Hoberman and Birdwell discloses “wherein the biometric input field form elements include an iris eye scan and full facial recognition configured to identify a user.” (Birdwell ¶ 122).

Regarding claim 26, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Hoberman and Birdwell discloses “wherein the dynamic mapping tool is configured to convert a user's scanned existing paper form into a responsive customized portable document format template.” (Hoberman ¶ 42).

Regarding claim 27, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Hoberman and Birdwell discloses “wherein the dynamic mapping tool includes an auto portable document format feature configured to create a portable document format of a hypertext markup language representation of the interactive form with the input data in the interactive form” (Hoberman ¶¶ 37, 70) by disclosing that the data may be converted into a PDF file and indicating that the form may be implemented in HTML.

Regarding claim 33, Hoberman discloses the limitations contained in parent claim 28 for the reasons discussed above. Although Hoberman discloses a customizable tool configured to allow the application creation user to drag and drop security input field form elements of the visualization tool for the interactive website form, wherein the security input field form element allows the end user to input security data in the interactive website form to provide login security with validation of human related metrics (Hoberman ¶ 78), it does not appear to explicitly disclose “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows an end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.”
However, Birdwell discloses that it is well known in the art of form fields to allow the entry of biometric data into form fields (Birdwell ¶ 100). Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Birdwell was combined with Hoberman, the security features of Hoberman would include the biometric data of Birdwell. Therefore, the combination of Hoberman and Birdwell at least teaches and/or suggests the claimed limitation “a customizable biometric tool configured to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows an end user to input biometric data in the interactive website form to provide login security with validation of human related metrics,” rendering it obvious.
Hoberman and Birdwell are analogous art because they are from the “same field of endeavor,” namely that of form systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Birdwell before him or her to modify the security features of Hoberman to include the biometric security features of Birdwell.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Hoberman differs from the claimed invention by including password based security fields in place of biometric based security fields. Further, Birdwell teaches that biometric based security fields were well known in the art. One of ordinary skill in the art could have predictably substituted the biometric security fields for the password based security fields because both are merely forms of verification.

Regarding claim 40, Hoberman discloses the limitations contained in parent claim 35 for the reasons discussed above. Although Hoberman discloses a customizable tool configured to allow the application creation user to drag and drop security input field form elements of the visualization tool for the interactive website form, wherein the security input field form element allows the end user to input security data in the interactive website form to provide login security with validation of human related metrics (Hoberman ¶ 78), it does not appear to explicitly disclose “providing a customizable biometric tool to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics.”
However, Birdwell discloses that it is well known in the art of form fields to allow the entry of biometric data into form fields (Birdwell ¶ 100). Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Birdwell was combined with Hoberman, the security features of Hoberman would include the biometric data of Birdwell. Therefore, the combination of Hoberman and Birdwell at least teaches and/or suggests the claimed limitation “providing a customizable biometric tool to allow the application creation user to drag and drop biometric input field form elements of the visualization tool for the interactive website form, wherein the biometric input field form element allows the end user to input biometric data in the interactive website form to provide login security with validation of human related metrics,” rendering it obvious.
Hoberman and Birdwell are analogous art because they are from the “same field of endeavor,” namely that of form systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Birdwell before him or her to modify the security features of Hoberman to include the biometric security features of Birdwell.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Hoberman differs from the claimed invention by including password based security fields in place of biometric based security fields. Further, Birdwell teaches that biometric based security fields were well known in the art. One of ordinary skill in the art could have predictably substituted the biometric security fields for the password based security fields because both are merely forms of verification.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Birdwell, as applied to claim 21 above, in further view of Craven et al., US Publication 2014/0372860 (hereinafter Craven).

Regarding claim 24, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. Although, the combination of Hoberman and Birdwell does disclose adding the interactive customize portable document format mapping elements for the reasons discussed above, it does not disclose that these are “overlaid” on the form. Therefore, the combination of Hoberman and Birdwell does not appear to explicitly disclose “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form.”
However, Craven discloses a form mapping tool including overlaying form elements onto an electronic form. (Craven ¶ 53). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Craven was combined with Hoberman and Birdwell, that the elements of Hoberman and Birdwell would be overlaid on the form according to Craven. Therefore, the combination of Hoberman, Birdwell, and Craven at least teaches and/or suggests the claimed limitation “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form,” rendering it obvious. 
Hoberman, Birdwell, and Craven are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Birdwell, and Craven before him or her to modify the form elements of Hoberman and Birdwell to include the method of overlaying form elements of Craven.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hoberman and Birdwell teaches the “base device” for creating electronic forms. Further, Craven teaches the “known technique” for overlaying form fields that is applicable to the base device of Hoberman and Birdwell. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Birdwell, as applied to claim 21 above, and in further view of Save data to localStorage when form is submitted; May 3, 2012; StackOverflow.com; Pages 1-2 (hereinafter StackOverflow).

Regarding claim 25, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Hoberman and Birdwell discloses “wherein the customizable application builder program includes a push/pull feature configured to … save the data entered in the at least one interactive website form and .. to the third party cloud-based relational database without the user having to enter any additional commands” (Hoberman ¶¶ 24, 41, 143) by disclosing that the controls may store the data (i.e., pushing, Hoberman ¶ 24) and retrieve the data (i.e., pulling, Hoberman ¶ 143) and that the data is saved to a third party platform without disclosing that the user has to enter any additional commands (Hoberman ¶ 41).
The combination of Hoberman and Birdwell does not appear to explicitly disclose that the saving is automatic or that the data is saved to the form and the third party database simultaneously and, therefore, does not appear to explicitly disclose “wherein the customizable application builder program includes a push/pull feature configured to automatically save the data entered in the at least one interactive website form and simultaneously to the third party cloud-based relational database without the user having to enter any additional commands.”
However, StackOverflow discloses that it is well known to automatically save form data locally (i.e., in the at least one form) and to a server (i.e., a third party) when the form is submitted (i.e., simultaneously). (StackOverflow 1-2). A person of ordinary skill in the art prior to the effective filing date would have recognized that when StackOverflow was combined with Hoberman and Birdwell, the form submission of Hoberman and Birdwell would automatically save to the form locally and to the server simultaneously, as taught by StackOverflow. Therefore, the combination of Hoberman, Birdwell, and StackOverflow at least teaches and/or suggests the claimed limitation “wherein the customizable application builder program includes a push/pull feature configured to automatically save the data entered in the at least one interactive website form and simultaneously to the third party cloud-based relational database without the user having to enter any additional commands,” rendering it obvious.
Hoberman, Birdwell, and StackOverflow are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Birdwell, and StackOverflow before him or her to modify the form submission of Hoberman and Birdwell to include the simultaneously saving locally and to the server of StackOverflow.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hoberman and Birdwell teaches the “base device” for submitting forms. Further, StackOverflow teaches the “known technique” for simultaneously saving a form locally and to a server that is applicable to the base device of Hoberman and Birdwell. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Craven.

Regarding claim 32, the combination of Hoberman and Birdwell discloses the limitations contained in parent claim 28 for the reasons discussed above. Although, the combination of Hoberman and Birdwell does disclose adding the interactive customize portable document format mapping elements for the reasons discussed above, it does not disclose that these are “overlaid” on the form. Therefore, the combination of Hoberman and Birdwell does not appear to explicitly disclose “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form.”
However, Craven discloses a form mapping tool including overlaying form elements onto an electronic form. (Craven ¶ 53). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Craven was combined with Hoberman and Birdwell, that the elements of Hoberman and Birdwell would be overlaid on the form according to Craven. Therefore, the combination of Hoberman, Birdwell, and Craven at least teaches and/or suggests the claimed limitation “wherein the manual mapping tool predetermined portable document format template file is configured for overlaying interactive customize portable document format mapping elements onto an application creation user existing customize portable document format form to create an html interactive customize portable document format form,” rendering it obvious. 
Hoberman, Birdwell, and Craven are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Birdwell, and Craven before him or her to modify the form elements of Hoberman and Birdwell to include the method of overlaying form elements of Craven.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Hoberman and Birdwell teaches the “base device” for creating electronic forms. Further, Craven teaches the “known technique” for overlaying form fields that is applicable to the base device of Hoberman and Birdwell. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 31 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of

Regarding claim 31, Hoberman discloses the limitations contained in parent claim 28 for the reasons discussed above. In addition, Hoberman discloses “wherein the customizable application builder program includes a push/pull feature configured to … save the data entered in the at least one interactive website form and … to the third party cloud-based relational database without the user having to enter any additional commands” (Hoberman ¶¶ 24, 41, 143) by disclosing that the controls may store the data (i.e., pushing, Hoberman ¶ 24) and retrieve the data (i.e., pulling, Hoberman ¶ 143) and that the data is saved to a third party platform without disclosing that the user has to enter any additional commands (Hoberman ¶ 41).
Hoberman does not appear to explicitly disclose that the saving is automatic or that the data is saved to the form and the third party database simultaneously and, therefore, does not appear to explicitly disclose “wherein the customizable application builder program includes a push/pull feature configured to automatically save the data entered in the at least one interactive website form and simultaneously to the third party cloud-based relational database without the user having to enter any additional commands.
However, StackOverflow discloses that it is well known to automatically save form data locally (i.e., in the at least one form) and to a server (i.e., a third party) when the form is submitted (i.e., simultaneously). (StackOverflow 1-2). A person of ordinary skill in the art prior to the effective filing date would have recognized that when StackOverflow was combined with Hoberman, the form submission of Hoberman would automatically save to the form locally and to the server simultaneously, as taught by StackOverflow. Therefore, the combination of Hoberman and StackOverflow at least teaches and/or suggests the claimed limitation “wherein the customizable application builder program includes a push/pull feature configured to automatically save the data entered in the at least one interactive website form and simultaneously to the third party cloud-based relational database without the user having to enter any additional commands,” rendering it obvious.
Hoberman and StackOverflow are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and StackOverflow before him or her to modify the form submission of Hoberman to include the simultaneously saving locally and to the server of StackOverflow.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Hoberman teaches the “base device” for submitting forms. Further, StackOverflow teaches the “known technique” for simultaneously saving a form locally and to a server that is applicable to the base device of Hoberman. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 37, Hoberman discloses the limitations contained in parent claim 35 for the reasons discussed above. In addition, Hoberman discloses “wherein providing the customizable application builder program includes providing a push/pull feature to … push data entered by an end user from the at least one interactive website form to the third party cloud-based relational database and to … pull data from the third party cloud-based relational database and enter it into predetermined fields of the at least one interactive website form” (Hoberman ¶¶ 24 143) by disclosing that the controls may store the data (i.e., pushing, Hoberman ¶ 24) and retrieve the data (i.e., pulling, Hoberman ¶ 143).
Hoberman does not appear to explicitly disclose that the pushing and pulling is automatic and, therefore, does not appear to explicitly disclose “wherein providing the customizable application builder program includes providing a push/pull feature to automatically push data entered by an end user from the at least one interactive website form to the third party cloud-based relational database and to automatically pull data from the third party cloud-based relational database and enter it into predetermined fields of the at least one interactive website form.
However, StackOverflow discloses that it is well known to automatically save form data locally (i.e., in the at least one form) and to a server (i.e., a third party) when the form is submitted (i.e., simultaneously). (StackOverflow 1-2). A person of ordinary skill in the art prior to the effective filing date would have recognized that when StackOverflow was combined with Hoberman, the form submission of Hoberman would automatically save to the form locally and to the server simultaneously, as taught by StackOverflow. Therefore, the combination of Hoberman and StackOverflow at least teaches and/or suggests the claimed limitation “wherein providing the customizable application builder program includes providing a push/pull feature to automatically push data entered by an end user from the at least one interactive website form to the third party cloud-based relational database and to automatically pull data from the third party cloud-based relational database and enter it into predetermined fields of the at least one interactive website form,” rendering it obvious.
Hoberman and StackOverflow are analogous art because they are from the “same field of endeavor,” namely that of electronic forms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and StackOverflow before him or her to modify the form submission of Hoberman to include the simultaneously saving locally and to the server of StackOverflow.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Hoberman teaches the “base device” for submitting forms. Further, StackOverflow teaches the “known technique” for simultaneously saving a form locally and to a server that is applicable to the base device of Hoberman. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 39 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Nuggehalli et al., US Publication 2019/0306227 (hereinafter Nuggehalli).

Regarding claim 39, Hoberman discloses the limitations contained in parent claim 35 for the reasons discussed above. In addition, Hoberman does not appear to explicitly disclose “wherein providing the dynamic mapping tool includes providing a converter to convert an image into a responsive customized portable document format template.”
However, Nuggehalli discloses a dynamic tool that provides a converter to convert an image into a portable document format document. (Nuggehalli ¶ 124). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Nuggehalli was combined with Hoberman, that the dynamic mapping tool of Hoberman would include the image converter of Nuggehalli. Therefore, the combination of Hoberman and Nuggehalli at least teaches and/or suggests the claimed limitation “wherein providing the dynamic mapping tool includes providing a converter to convert an image into a responsive customized portable document format template,” rendering it obvious.
Hoberman and Nuggehalli are analogous art because they are from the “same field of endeavor,” namely that of document processing and design. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Nuggehalli before him or her to modify the dynamic mapping tool of Hoberman to include the image converter of Nuggehalli.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Hoberman teaches the “base device” for creating forms, including scanning forms and creating PDF forms. Further, Nuggehalli teaches the “known technique” of using an image converter to convert an image into a portable document format document that is applicable to the base device of Hoberman. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Khan, US Publication 2008/0301800, System and method for storing biometric data in form fields.
Patil, US Publication 2020/0211031, System and method for storing biometric data in form fields.
Lao et al., US Patent 10,235,408; System and method for storing biometric data in form fields.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure because it was cited in parent application 16/214,045 and not included on an Information Disclosure Statement with the present filing:
Kopikare et al., US Publication 2019/0318370
Tang et al., US Patent 10,204,236
Porwal et al., US Publication 2018/0173477
Toth, US Publication 2018/0173871
Vaananen, US Publication 2017/0228844
Wallace et al., US Publication 2017/0004473
Edelman, US Publication 2015/0120489
Richardt et al., US Publication 2014/0033010
Thierman, US Publication 2012/0004931
Schnitt, US Publication 2011/0225485
Maxwell et al., US Patent 7,962,845
Pierce et al., US Publication 2008/0256128
Underwood, US Patent 7,100,195
Jensen et al., US Publication 2003/0188260
Treibach-Heck et al., US Publication 2003/0083966
What is Two-Factor Authentication (2FA)?; June 5, 2018; authy.com; Pages 1-3.
David Boxer; Collaboration and Editing in Google Forms; October 31, 2016; blackeschool.org; Pages 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176